Citation Nr: 0934892	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased rating for internal 
derangement, traumatic arthritis, and limited motion of the 
left knee, currently evaluated as 30 percent disabling.  

2.	Entitlement to an increased rating for internal 
derangement, traumatic arthritis, and laxity of the left 
knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 7, 1966 to April 8, 
1966.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  This matter was later 
transferred to the VA RO in Waco, Texas.      

The record indicates that the Veteran is also attempting to 
reopen a claim for service connection for a right knee 
disorder.  The RO denied the Veteran's most recent claim to 
reopen in May 2007.  And in August 2007, the Veteran filed a 
notice of disagreement (NOD) against that decision.  But the 
Veteran has not been provided with a Statement of the Case 
(SOC) addressing this issue subsequent to the filing of the 
NOD (the Board notes a SOC of record, dated in July 2007, 
which addresses this particular issue).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Therefore, this issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has arthritis in his left knee. 

2.	The Veteran has range of motion of -5 to 10 degrees 
extension, and 60 degrees flexion in his left knee.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent, for 
the Veteran's service-connected internal derangement, 
traumatic arthritis, and limited motion of the left knee, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 
(2008).    

2.	The criteria for a rating in excess of 10 percent, for 
the Veteran's service-connected internal derangement, 
traumatic arthritis, and laxity of the left knee, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in April 
2006, June 2006, and June 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide complete notification to the Veteran prior 
to the January 2006 rating decision on appeal.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  Nevertheless, the Board finds that proceeding 
with a final decision is appropriate here.  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  The RO readjudicated the Veteran's 
claims in the September 2008 Supplemental SOC (SSOC) of 
record.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Increased Rating

In a May 1967 rating decision, the Veteran was service 
connected for internal derangement of the left knee.  A 
noncompensable rating was assigned.  VA later increased the 
rating to 10 percent.  And in a November 1991 rating 
decision, VA increased the rating to 20 percent, effective 
December 1990.  

In May 2003, the Veteran filed an increased rating claim for 
his left knee disorder.  In a March 2004 decision, the RO 
assigned a 30 percent evaluation for limited motion in the 
left knee, and a separate 10 percent evaluation for laxity in 
the left knee.  See 38 C.F.R. § 4.71a.  The Veteran did not 
file a NOD against that decision.  That decision became final 
therefore.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2008).  

In June 2005, the Veteran filed a claim to reopen a claim for 
service connection for a low back disorder secondary to his 
service-connected left knee disorder.  In a January 2006 
rating decision, the RO denied the Veteran's claim to reopen 
(this particular claim was later granted in an unappealed 
September 2008 decision).  In the January 2006 rating 
decision, the RO also readjudicated the rating assigned for 
the Veteran's left knee disorder.  The RO found ratings in 
excess of the 30 and 10 percent ratings assigned in March 
2004 unwarranted.  The Veteran filed a timely NOD against 
this decision, and later timely appealed this decision to the 
Board.  

In this decision, the Board will assess whether a higher 
rating is warranted for either of the Veteran's left knee 
disorders.  In doing so, the Board will review the evidence 
of record dated from June 13, 2004 (one year prior to the 
June 13, 2005 claim that led to the January 2006 rating 
decision, which is now addressed on appeal).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.    

	Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2008).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  And DC 5263 addresses genu recurvatum.    

The Board also notes the relevance here of DCs 5003 and 5010 
of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned with involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).

Except as otherwise provided in the Rating Schedule, 
disabilities arising from a single disease entity are to be 
rated separately.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.25(b) (2008).  The assignment of 
separate ratings is, however, dependent on a finding that the 
disease entity is productive of distinct and separate 
symptoms; the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2008); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

Importantly, the VA General Counsel held in VAOPGCPREC 23-97 
that, in certain cases, where the Veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  In 
VAOPGCPREC 9-2004, the General Counsel held that a Veteran 
can receive separate ratings under Diagnostic Code 5260 
(limitation of flexion), and Diagnostic Code 5261 (limitation 
of extension) for disability of the same joint.  

	Evidence 

The medical evidence of record addressing the Veteran's knee 
disorders consists of VA treatment records, private medical 
reports, and VA compensation examination reports dated in 
December 2007 and March 2008.  

A March 2005 private report indicated no evidence of 
fracture, joint effusion, or subluxation.  But the report 
indicated chondrocalcinosis at the medial and lateral 
tibiofemoral joint spaces.  

An April 2005 letter from the Veteran's private physician 
noted x-ray evidence showing chondrocalcinosis in the left 
knee.  

A December 2005 private report indicated moderate 
patellofemoral tenderness and crepitation, range of motion 
limited by pain, and left antalgic gait.  But this examiner 
found no evidence of atrophy, and no evidence of 
fasciculations.  The examiner noted March and December 2005 
x-rays which found chondrocalcinosis, and noted moderate 
osteoarthritis.  

A March 2006 VA x-ray found "DJD-chondrocalcinosis" in the 
left knee.  

The December 2007 and March 2008 VA examiners noted the 
Veteran's complaints of sharp pain, his use of a cane and 
knee brace, and prescription of anti-inflammatory and pain 
medications.  The reports noted November 2007 x-rays which 
showed mild medial compartment joint space narrowing in the 
left knee.  And the December 2007 examiner noted flexion of 
60 degrees and extension of -5 to 10 degrees, with pain 
reported medially and laterally.  This examiner noted 
crepitus.  But this examiner noted no laxity or instability, 
negative Lachman's and McMurray's tests, and found that 
active range of motion did not produce any weakness, fatigue, 
incoordination, or additional loss of motion on repetitive 
movements.    

The Board will address the Veteran's claims separately below.  

Internal derangement, traumatic arthritis, and limited 
motion of the left knee

For this particular aspect of the Veteran's left knee 
disorder, the RO has rated the Veteran under DCs 5010-5261 of 
38 C.F.R. § 4.71a.  As indicated earlier, DC 5010 addresses 
traumatic arthritis while DC 5261 addresses limitation of 
extension of the leg.  The Veteran has already been rated as 
30 percent disabled for this disorder.  A rating in excess of 
10 percent is not warranted here under DC 5010 as that code 
authorizes a maximum rating of 10 percent where the Veteran 
experiences noncompensable limitation of motion.  And a 
rating in excess of 30 percent is not warranted here under DC 
5261 as the next-highest rating under that code - i.e., 40 
percent - is authorized for extension limited to 30 degrees.  
Here, the evidence shows that the Veteran's extension is 
limited to no more than 10 degrees in his left leg.  Hence, a 
rating in excess of 30 percent is not warranted under DCs 
5010-5261 for the Veteran's limited motion caused by 
arthritis and internal derangement.  

Internal derangement, traumatic arthritis, and laxity of 
the left knee  

For this particular aspect of the Veteran's left knee 
disorder, the RO has rated the Veteran under DC 5257 of 
38 C.F.R. § 4.71a.  As indicated earlier, DC 5257 addresses 
recurrent subluxation or lateral instability in the knee.  
Under that code, a 10 percent rating is authorized for slight 
impairment, while a 20 percent rating is authorized for 
moderate impairment, and a 30 percent rating is authorized 
for severe impairment.  The Veteran has already been rated as 
10 percent disabled for this disorder.  After a review of the 
evidence of record, the Board finds a rating in excess of 10 
percent unwarranted under DC 5257.  In short, the evidence 
reviewed above does not indicate that the Veteran has 
recurrent subluxation or lateral instability in his left 
knee.  

The Board notes that it has also reviewed the other DCs 
pertaining to knee disorders and finds that none would form 
the basis for an increased rating here.  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5258, the evidence must indicate 
frequent episodes of locking, pain, and effusion caused by 
dislocated semilunar cartilage.  The record indicates that, 
though the Veteran experiences pain, he has no dislocated 
cartilage in his knee.  Diagnostic Code 5259, which 
compensates adverse symptoms related to removal of semilunar 
cartilage, has a maximum rating of 10 percent so it is not an 
avenue to a higher rating in this matter.      

As for DC 5260, a compensable rating is not warranted here 
because the medical evidence indicates flexion of 60 degrees 
- a 10 percent rating is authorized for flexion limited to 45 
degrees under this DC.  Ratings under DCs 5262 and 5263 are 
unwarranted because no evidence indicates impairment of the 
tibia and fibula, or genu recurvatum.  And, as for DCs 5003 
and 5010, the Board notes that these codes provide for a 10 
percent rating where the Veteran has not been awarded a 
compensable rating.  So, though evidence of record indicates 
knee degenerative joint disease, these provisions are not an 
avenue to an increased rating for the left knee.  See 38 
C.F.R. § 4.71.  See also Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991); VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997).  

The Board has considered whether a higher rating is warranted 
for the Veteran's service-connected knee disorder based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But an additional 
increase under this authority is unwarranted.  Though the 
Veteran reports pain on motion, the Board finds that the two 
separate ratings of 10 and 30 percent awarded for his 
service-connected knee disorder adequately compensate him for 
his symptoms of pain.  Moreover, the Board notes the December 
2007 examiner's findings that active range of motion did not 
produce any weakness, fatigue, incoordination, or additional 
loss of motion on repetitive movements.    

As the preponderance of the evidence is against the Veteran's 
claims for increase, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

The Board finally notes that it has closely reviewed and 
considered the Veteran's statements.  While these statements 
may be viewed as evidence, the Board must also note again 
that laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  The Veteran's statements alone are 
therefore insufficient to prove his claims.  Ultimately, a 
lay statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology).       

 
ORDER

1.	Entitlement to an increased rating for internal 
derangement, traumatic arthritis, and limited motion of the 
left knee, is denied.    

2.	Entitlement to an increased rating for internal 
derangement, traumatic arthritis, and laxity of the left 
knee, is denied.   


REMAND

A SOC pertaining to the Veteran's claim to reopen his service 
connection claim for a right knee disorder, to include as 
secondary to his service-connected left knee disorders, 
should be included in the claims file.  See Manlincon, supra.     

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the Veteran's claim to 
reopen his service connected claim for a 
right knee disorder.  An appropriate 
period of time should be allowed for 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


